Name: Commission Regulation (EEC) No 828/86 of 20 March 1986 fixing additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/30 Official Journal of the European Communities 21 . 3 . 86 COMMISSION REGULATION (EEC) No 828/86 of 20 March 1986 fixing additional amounts for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by the Act of Accession of Greece (2), and in particular Article 5 (5) thereof, Whereas, if for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1 527/73 (4) ; whereas that Article 1 applies by virtue of Article 3 of Commission Regulation (EEC) No 1777/74 of 9 July 1974 fixing the value of certain items to be used in calculating the import duties and slice-gate prices for ovalbumin and lactalbumin (*) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Article 2 of Regulation (EEC) No 990/69 (6), the import levies on ovalbumin and lactal ­ bumin originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 of Regulation (EEC) No 2783/75 indicates that additional amounts corresponding to the figures shown in the Annex below should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 5 of Regu ­ lation (EEC) No 2783/75 are hereby fixed as shown in the Annex for the products listed in Article 1 of that Regula ­ tion which appear in the Annex . Article 2 This Regulation shall enter into force on 21 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1986 . For the Commission Frans ÃNDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 104 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No 129 , 28 . 6 . 1967, p . 2577/67 . (&lt;) OJ No L 154, 9 . 6 . 1973 , p. 1 .(M OJ No L 186, 10 . 7 . 1974, p. 19 . (6) OJ No L 130 , 31 . 5 . 1969 , p. 4 . 21 . 3 . 86 Official Journal of the European Communities No L 76/31 ANNEX Additional amounts applicable to ovalbumin and lactalbumin (ECU/ 100 kg) CCT heading No Description Additional amount Imports affected 35.02 Albumins, albuminates and other albumin derivatives : A. Albumins : II . Other (i.e. other than unfit, or rendered unfit, for human consumption) : a) Ovalbumin and lactalbumin : 1 . Dried (for example , in sheets , scales , flakes , powder) 30,00 Origin : Switzerland or Sweden